IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

KAREN COLEY-CANNON and                NOT FINAL UNTIL TIME EXPIRES TO
KATHY DAUGHTRY,                       FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellants,
                                      CASE NO. 1D14-3496
v.

STATE OF FLORIDA,
DEPARTMENT OF
TRANSPORTATION, THE
ESTATE OF ETHEL E.
ANDREWS, a/k/a ETHEL M.
ANDREWS, f/k/a EMMA
COLEY; all heirs, beneficiaries,
devisees, legatees, spouses, and
creditors of ETHEL E.
ANDREWS, a/k/a ETHEL M.
ANDREWS; and TERESA
PHILLIPS, BRADFORD
COUNTY TAX COLLECTOR,

      Appellees.


_____________________________/

Opinion filed February 25, 2015.

An appeal from the Circuit Court for Bradford County.
Phyllis M. Rosier, Judge.

Menelaos K. Papalas and Charles D. Griffith of GrayRobinson, P.A., Jacksonville,
for Appellants.

Marc A. Peoples, Tallahassee, for State of Florida, Department of Transportation.
PER CURIAM.

     AFFIRMED.

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.




                                2